DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on 06/29/2022 have been accepted and entered. 
Response to Arguments
In response to applicant’s amendment of claims 1 and 21, the subject matter incorporated did not include all of the limitations of the objected to dependent claims indicated in the office action mailed on 03/29/2022 and as a result could not be indicated as allowable. Further, after additional searching, prior art was found that reads on the subject matter previously indicated as allowable. As a result, the objections of claims 8, 19-20 and 25 have been withdrawn in light of the rejection set forth below.
Applicant’s arguments, see 11-13, filed 06/29/2022, with respect to the rejection(s) of claim(s) 12 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the 103 rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 8, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al. (US 6901988 B2) hereinafter referred to as Colson in view of Bielefeld et al. (DE 10101719 A1) hereinafter referred to as Bielefeld.
Regarding claim 1, Colson teaches of a heating, ventilation (Abstract, a window would ventilate air), and/or air conditioning (HVAC) system, comprising:
a damper assembly (Fig. 1b) configured to regulate airflow (head rail 20 and others louvers 14 could be used to regulate airflow through the window);
a frame of the damper assembly (Fig. 1b, mounting bracket 40); 
a first damper blade piece having a first curved airfoil surface and configured to couple with the frame (Fig. 13a, see upper split half 230A; Col. 13, lines 1-3); 
a second damper blade piece having a second curved airfoil surface (Fig. 13a, see lower split half 230A) and configured to couple with the frame (Col. 13, lines 1-3), wherein the first damper blade piece comprises a first inner surface opposite the first curved airfoil surface (see interior surface of upper split half of 230A), the first inner surface comprises a protrusion (Fig. 13a, arm 233A, finger 232A), the second damper blade piece comprises a second inner surface opposite the second curved airfoil surface (Fig. 12a, see lower split half interior surface opposite upper split half), the second inner surface comprises a retention slot(Fig. 13a, notch 234A), and wherein the protrusion is configured to interlock with the retention slot to couple the first damper blade piece to the second damper blade piece to form a damper blade having an airfoil shape (Fig. 13a, finger 232A interlocks with notch 234A); and
a brace configured to interlock with the first retention groove and the second retention groove.
Colson fails to teach of a first retention groove;
and a second retention groove;
a brace configured to interlock with the first retention groove and the second retention groove.
Bielefeld teaches of a first retention groove (see annotated Fig. 5A of Bielefeld below);
and a second retention groove (see annotated Fig. 5A of Bielefeld below);
a brace configured to interlock with the first retention groove and the second retention groove (Fig. 5A, stiffening element 101 is inserted and fits into the grooves as shown in annotated Fig. 5A below).
Specifically, the combination the Examiner has in mind is to add the groove elements of Bielefeld as shown in the annotated Fig. 5A below to the arms, interior surfaces and notches of Colson so as to allow the two stiffening element of Bielefeld to be inserted into the channels adjacent the edges 208 of Colson so that the stiffening elements opening is facing the edges 208.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Bielefeld to modify Colson to include the above combination. Doing so would statically reinforce the blade of Colson. 
Regarding claim 2, Colson as modified teaches of the HVAC system of claim 1, and Colson as modified further teaches comprising a pivot rod (Colson, Fig. 17a, hollow tube projection 312) about which the first damper blade piece and the second damper blade piece are configured to couple (Colson, Fig. 1b, end cap 30 has the head rail 20 coupled to it and thus the upper and lower split halves of the head rail 20 are coupled about the hollow tube projection 312), wherein the first damper blade piece and the second damper blade piece are configured to couple to the frame via the pivot rod (Colson, Fig. 1b, end cap 30 is coupled to the mounting bracket 40 via the hollow tube 312).
Regarding claim 4, Colson as modified teaches of the HVAC system of claim 1, and Colson as modified further teaches wherein the retention slot is a first retention slot, the protrusion is a first protrusion, the first inner surface comprises a second retention slot (Colson, Fig. 13a, see rightmost notch 234A), the second inner surface comprises a second protrusion (Colson, see right most arm 233A), and the second protrusion is configured to interlock with the second retention slot to couple the first damper blade piece to the second damper blade piece (Colson, Col. 16, lines 13-19).
Regarding claim 5, Colson as modified teaches of the HVAC system of claim 1, and Colson as modified  further teaches wherein the first damper blade piece and the second damper blade piece are self-similar (Colson, Fig. 13a, see symmetry in split halves 230A).
Regarding claim 8, Colson as modified teaches of the HVAC system of claim 1, and Colson as modified further teaches wherein the brace comprises a C-channel brace (Bielefeld, Fig. 5A, stiffening element 101 has a C shape), wherein the C-channel brace is a first C-channel brace (Bielefeld, Fig. 5A, leftmost stiffening element), the first inner surface includes a third retention groove (see annotated Fig. 5A below of Bielefeld below), the second inner surface includes a fourth retention groove (see annotated Fig. 5A of Bielefeld below), and wherein the HVAC system includes a second C-channel brace configured to interlock with the third retention groove and the fourth retention groove (Bielefeld, Fig. 5A rightmost stiffening element 101).
Regarding claim 21, Colson teaches of a damper blade for a heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a first damper blade piece having a first curved airfoil surface and a first inner surface opposite 
the first curved airfoil surface (Fig. 13a, see upper split half 230A), wherein the first inner surface comprises a protrusion (Fig. 13a, see interior surface of upper split half of 230A, arm 233A, finger 232A);
a second damper blade piece having a second curved airfoil surface (Fig. 13a, see lower split half 
230A) and a second inner surface opposite the second curved airfoil surface (Fig. 13a, interior lower split half surface is opposite the upper split half surface), wherein the second inner surface comprises a groove (Fig. 13a, notch 234A), wherein the groove is engageable with the protrusion to interlock the first damper blade piece with the second damper blade piece to form a body of the damper blade having an airfoil shape (Fig. 13A, finger 232A interlocks with notch 234A).
Colson fails to teach of a first retention groove;
and a second retention groove;
a brace configured to interlock with the first retention groove and the second retention groove.
Bielefeld teaches of a first retention groove (see annotated Fig. 5A of Bielefeld below);
and a second retention groove (see annotated Fig. 5A of Bielefeld below);
a brace configured to interlock with the first retention groove and the second retention groove (Fig. 5A, stiffening element 101 is inserted and fits into the grooves as shown in annotated Fig. 5A below).
Specifically, the combination the Examiner has in mind is to add the groove elements of Bielefeld as shown in the annotated Fig. 5A below to the arms, interior surfaces and notches of Colson so as to allow the two stiffening element of Bielefeld to be inserted into the channels adjacent the edges 208 of Colson so that the stiffening elements opening is facing the edges 208.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Bielefeld to modify Colson to include the above combination. Doing so would statically reinforce the blade of Colson.
Regarding claim 25, Colson as modified teaches of the damper blade of claim 21, and Colson as modified further teaches wherein the braces comprises a c-channel brace (Bielefeld, Fig. 5A, stiffening element 101 has a C shape).
Claim(s) 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ref. 1 (KR 20000018639 U) in view of Monahan et al. (US 20160216000 A1) hereinafter referred to as Monahan.
Regarding claim 12, Ref. 1 teaches of a damper assembly for a heating, ventilation, and/or air conditioning (HVAC) system (¶ [0008]), comprising:
a damper blade (Fig. 2, airfoil 1), wherein the damper blade comprises:
a first damper blade piece (see annotated Fig. 3 of Ref, 1 below) comprising a protrusion extending from a first segment of the first damper blade piece (Fig. 2, reinforcing rib 7); and
a second damper blade piece (see annotated Fig. 3 of Ref. 1 below) comprising a groove formed in a second segment of the second damper blade piece (Fig. 3, groove 6 located on the second damper blade piece), wherein the protrusion is engageable with the groove to interlock the first damper blade piece and the second damper blade piece to form the damper blade (¶ [0013], reinforcing rib 7 formed as a separate body is pushed into the assembly groove 6 to be used.); and
a pivot rod  (Fig. 3, central shaft 2) pivotably coupling the damper blade to the frame, wherein the first damper blade piece and the second damper blade piece are coupled about the pivot rod (see annotated Fig. 3 of Ref. 1 below), and wherein the pivot rod enables the damper blade to pivot about an axis fixed relative to the frame.
Ref. 1 fails to teach of a frame;
a damper blade pivotably coupled to the frame, wherein the damper blade comprises:
a pivot rod pivotably coupling the damper blade to the frame and wherein the pivot rod enables the damper blade to pivot about an axis fixed relative to the frame.
Monahan teaches of a frame;
a damper blade pivotably coupled to the frame, wherein the damper blade comprises:
a pivot rod pivotably coupling the damper blade to the frame and wherein the pivot rod enables the damper blade to pivot about an axis fixed relative to the frame (Fig. 1, damper frame 200, axle 208).
Specifically, the combination the Examiner has in mind is attach the airfoil of Ref. 1 to the frame of Monahan at multiple locates down the frame so the central shaft of Ref. 1 would pivotably connected to the frame in an axis that is fixed relative to the frame and the multiple blades would take up the entire space defined by the frame. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Monahan to modify Ref. 1 with the above combination. Doing so allows the airfoil of Ref. 1 to be mounted onto a rigid frame which defines the flow passage within an air conditioner allowing the airfoil of Ref. 1 to control the airflow through the defined flow passage(¶ [0004]).
Regarding claim 14, Ref. 1 as modified teaches of the damper assembly of claim 12, and Ref. 1 as modified further teaches wherein the second segment includes a pair of prongs that define the groove therebetween (see annotated Fig. 4 of Ref. 1 below).
Regarding claim 15, Ref. 1 as modified teaches of the damper assembly of claim 12, and Ref. 1 as modified further teaches wherein the protrusion is a first protrusion and the groove is a first groove, wherein first damper blade piece includes a second groove formed in the first segment of the first damper blade piece and the second damper blade piece includes a second protrusion extending from the second segment of the second damper blade piece, wherein the second protrusion is engageable with the second groove to interlock the first damper blade piece and the second damper blade piece, the first protrusion and the second protrusion are self-similar, and the first groove and the second groove are self-similar (see annotated Fig. 3 of Ref. 1 below).
Regarding claim 16, Ref. 1 as modified teaches of the damper assembly of claim 12, and Ref. 1 as modified further teaches wherein the damper blade is a first damper blade (Ref. 1, Fig. 2, airfoil 1), and the damper assembly includes a second damper blade pivotably coupled to the frame (Monahan, fig. 1, see multiple airfoil blades 10) and having a third damper blade piece interlocked with a fourth damper blade piece (Ref. 1 as modified has multiple airfoils that would be identical to the one defined in claim 12), wherein a first finger gasket extends outwardly from a first edge of the first damper blade piece and includes a first finger protrusion (Monahan, Fig. 2, sealant 36) and a first finger groove (see annotated Fig. 2 of Monahan below), wherein a second finger gasket extends outwardly from a second edge of the third damper blade piece and includes a second finger protrusion and a second finger groove (each additional blade of Ref. 1 as modified would include the features of the first blade). 
Ref. 1 as modified fails to teach wherein the first finger protrusion of the first finger gasket is configured to engage with the second finger groove of the second finger gasket in respective closed positions of the first damper blade and the second damper blade within the frame.
Monahan teaches wherein the first finger protrusion of the first finger gasket is configured to engage with the second finger groove of the second finger gasket in respective closed positions of the first damper blade and the second damper blade within the frame (¶ [0005]).
Specifically, the combination the Examiner has in mind is to align all the airfoils taught by Ref. 1 as modified to have the braids 4 of each of the airfoils engage with one another so as to be able to seal the flow of air through the frame. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the
effective filing date of the claimed invention to have incorporated the teachings of Monahan to
modify Ref. 1 as modified to include the above combination. Doing so allows for an air tight seal of the damper blades when in a closed position (¶ [0005]).
Regarding claim 17, Ref. 1 as modified teaches the damper assembly of claim 16, and Ref. 1 as modified further teaches damper assembly of claim 16, wherein the second finger protrusion of the second finger gasket is configured to engage with the first finger groove of the first finger gasket in the respective closed positions of the first damper blade and the second damper blade (¶ [0005], engagement between the first finger protrusion and the second finger groove would provide an air tight seal).
Claim(s) 9-11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al. (US 6901988 B2) hereinafter referred to as Colson in view of Bielefeld et al. (DE 10101719 A1) hereinafter referred to as Bielefeld and Monahan et al (US 20160216000 A1) hereinafter referred to as Monahan.
Regarding claim 9, Colson as modified teaches of the HVAC system of claim 1, however, Colson as modified fails to teach wherein the first damper blade piece includes an edge and a finger gasket extending from the edge. 
Monahan teaches wherein the first damper blade piece includes an edge and a finger
gasket extending from the edge (see annotated Fig. 2 of Monahan below).
	Specifically, the combination the examiner has in mind is to add the edge seam and
sealant of Monahan to the left most point of upper split half of Colson.
It would have been prima facie obvious to one of ordinary skill in the art prior to the
effective filing date of the claimed invention to have incorporated the teachings of Monahan to
modify Colson to include the above combination. Doing so allows for an air tight seal of the
damper blades when in a closed position (¶ [0005]).
Regarding claim 10, Colson as modified teaches of the HVAC system of claim 9, and Colson as modified further teaches wherein the finger gasket forms a portion of the first inner surface of the first damper blade piece wherein the portion of the first inner surface includes a finger protrusion (Monahan, Fig. 2, leftmost sealant 36) and a finger groove that extend along a length of the first damper blade piece (see annotated Fig. 2 of Monahan below). 
Regarding claim 11, Colson as modified teaches of the HVAC system of claim 10, and Colson as modified further teaches wherein the damper blade is a first damper blade, and the HVAC system includes a second damper blade, wherein the second damper blade includes a third damper blade piece having an additional finger gasket, wherein the additional finger gasket includes an additional finger protrusion and an additional finger groove, and wherein the finger protrusion of the finger gasket is configured to mate with the additional finger groove of the additional finger gasket, and the additional finger protrusion of the additional finger gasket is configured to mate with the finger groove of the finger gasket (Monahan, Fig. 2 represents airfoil blade 10 which has mirrored finger gaskets with finger protrusions and grooves as described in the rejection of claim 10. Looking to Fig. 1, each damper blade is represented by reference numeral 10 meaning that each blade is identical to the one shown in Fig. 2, therefore Monahan teaches of a second damper blade with all the features of the first damper blade).
Regarding claim 23, Colson as modified teaches of the of the damper blade of claim 21, however, Colson as modified fails to teach wherein the first damper blade piece includes a first finger gasket extending outwardly from a first edge of the first damper blade piece and the second damper blade piece includes a second finger gasket extending outwardly from a second edge of the second damper blade piece.
Monahan teaches wherein the first damper blade piece includes a first finger gasket extending outwardly from a first edge of the first damper blade piece (see annotated Fig. 2 of Monahan below) and the second damper blade piece includes a second finger gasket extending outwardly from a second edge of the second damper blade piece (see annotated Fig. 2 of Monahan below).
Specifically, the combination the examiner has in mind is to add both finger gaskets with the finger groove and finger protrusion to both sides of the airfoil blade of Colson as shown in Monahan and those features to each additional louver on Colson.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Monahan to modify Colson to include the above combination. Doing so allows for an air tight seal of the damper blades when in a closed position (¶ [0005]).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ref. 1 (KR 20000018639 U) in view of Monahan et al. (US 20160216000 A1) hereinafter referred to as Monahan and Bielefeld et al. (DE 10101719 A1) hereinafter referred to as Bielefeld.
Regarding claim 19, Ref. 1 as modified teaches of the damper assembly of claim 12, however, Ref. 1 as modified fails to teach wherein the first damper blade piece includes a first inner surface having a first retention groove and the second damper blade piece includes a second inner surface having a second retention groove, wherein the damper blade includes a brace configured to interlock with the first retention groove and the second retention groove to couple the first damper blade piece to the second damper blade piece. 
Bielefeld teaches wherein the first damper blade piece includes a first inner surface having a first retention groove and the second damper blade piece includes a second inner surface having a second retention groove, wherein the damper blade includes a brace configured to interlock with the first retention groove and the second retention groove to couple the first damper blade piece to the second damper blade piece (see annotated Fig. 5A of Bielefeld below).
Specifically, the combination the Examiner has in mind is to add the groove elements of Bielefeld as shown in the annotated Fig. 5A below to the reinforcing ribs 7 and interior surfaces of Ref. 1 as modified so as to allow the two stiffening element of Bielefeld to be inserted into the hollow portions 5 of Ref. 1.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Bielefeld to modify Ref. 1 as modified to include the above combination. Doing so would statically reinforce the airfoils of Ref. 1 as modified.
Regarding claim 20, Ref. 1 as modified teaches of the damper assembly of claim 19, and Ref. 1 as modified further wherein the brace is a C-channel brace (Bielefeld, stiffening element 101 has a C shape).
Ref. 1 as modified fails to teach teaches wherein the damper blade includes a first pivoting 
bracket and a second pivoting bracket engaged with the first damper blade piece and the second damper blade piece, wherein the first pivoting bracket is coupled to the pivot rod, and wherein the C-channel brace is interposed between the first pivoting bracket and the second pivoting bracket.
	Bielefeld teaches wherein the damper blade includes a first pivoting  bracket and a second pivoting bracket engaged with the first damper blade piece and the second damper blade piece, wherein the first pivoting bracket is coupled to the pivot rod, and wherein the C-channel brace is interposed between the first pivoting bracket and the second pivoting bracket (Fig. 1, bearing plates 23 and 24 are located on either side of the blades and stiffening elements 101 would be located in between the bearing elements 23 and 24).
	Specifically, the combination the Examiner has in mind is to add the bearing plates 23 and 24 to both sides of the airfoils of Ref. 1 as modified. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Bielefeld to modify Ref. 1 as modified with the above combination. Doing so seals off the open edges of the airfoil of Ref. 1 as modified and allows for the axis of rotation to be modified making the airfoil more adaptable (¶ [0025]).
Claim(s) 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al. (US 6901988 B2) hereinafter referred to as Colson in view of Bielefeld et al. (DE 10101719 A1) hereinafter referred to as Bielefeld in view of Nien (GB 2431958 A).
Regarding claim 6, Colson as modified teaches the HVAC system of claim 5,however, Colson as modified fails to teach wherein the first damper blade piece and the second damper blade piece are each an extruded polymer.
Nien teaches wherein the first damper blade piece and the second damper blade piece are each
an extruded polymer (Pg. 6, line 21).
Specifically, the combination the examiner has in mind is to have all the damper pieces of Colson
be made from plastic (a polymer).
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Nien to modify Colson as modified to include the above combination. Doing so would make the damper blade lighter and extend the service life of its pivot (Pg. 6, lines 21-26).
Regarding claim 22, Colson as modified teaches the damper blade of claim 21, and Colson as modified further teaches wherein the first damper blade piece and the second damper blade piece are self- similar (see symmetric upper and lower split halves).
Colson as modified however fails to further teach that the blade pieces are formed from a polymeric material.
Nien teaches that the blade pieces are formed from a polymeric material (Pg. 6, lines 21-26).
Specifically, the combination the examiner has in mind is to have all the damper pieces of Colson
be made from plastic (a polymer).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Nien to modify Colson as modified to include the above combination. Doing so would make the damper blade lighter and extend the service life of its pivot (Pg. 6, lines 21-26).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ref. 1 (KR 20000018639 U) in view of Monahan et al. (US 20160216000 A1) hereinafter referred to as Monahan and Nien (GB 2431958 A).
Regarding claim 18, Ref. 1 as modified teaches of the damper assembly of claim 12, however, Ref. 1 as modified fails to teach wherein the first damper blade piece and the second damper blade piece are formed from a common stock of extruded polymer such that the first damper blade piece and the second damper blade piece are self-similar to one another.
Nien teaches wherein the first damper blade piece and the second damper blade piece are 
formed from a common stock of extruded polymer (Pg. 6, lines 21-26) such that the first damper blade piece and the second damper blade piece are self-similar to one another (Ref. 1 as modified teaches of symmetric airfoil).
Specifically, the combination the examiner has in mind is to the airfoil of Ref. 1 as modified 
made from a common stock of extruded polymer.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Nien to modify Ref. 1 as modified to include the above combination. Doing so would make the airfoil lighter and extend the service life of its pivot (Pg. 6, lines 21-26).
Annotated Figures

    PNG
    media_image1.png
    442
    741
    media_image1.png
    Greyscale

Annotated Fig. 5A of Bielefeld

    PNG
    media_image2.png
    469
    733
    media_image2.png
    Greyscale

Annotated Fig. 3 of Ref. 1

    PNG
    media_image3.png
    293
    525
    media_image3.png
    Greyscale

Annotated Fig. 4 of Ref. 1

    PNG
    media_image4.png
    303
    918
    media_image4.png
    Greyscale

Annotated Fig. 2 of Monahan
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762